UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55413 CELL SOURCE, INC. (Exact name of registrant as specified in its charter) Nevada 32-0379665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 Kineret Street Bnei Brak, Israel (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code -1755 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 10, 2016, the registrant had 24,679,256 shares of $0.001 par value common stock outstanding. CELL SOURCE, INC. AND SUBSIDIARY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2016 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of June 30, 2016 (Unaudited) and December 31, 2015 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2016 and 2015 2 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Deficiency for the Six Months Ended June 30, 2016 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 4. Mine Safety Disclosures. 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 SIGNATURES 23 CELL SOURCE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current Assets: Cash $ $ Prepaid expenses Other current assets Total Current Assets Property and equipment, net Total Assets $ $ Liabilities and Stockholders' Deficiency Current Liabilities: Accounts payable and accrued expenses, current portion $ $ Accounts payable and accrued expenses - related parties Accrued compensation Derivative liabilities Notes payable, net of debt discount of $35,600 and $41,600at June 30, 2016 and December 31, 2015, respectively Notes payable - related party, net of debt discount of $1,900 and $19,300at June 30, 2016 and December 31, 2015, respectively Convertible notes payable, current portion, net of debt discount of $286,807and $214,550 at June 30, 2016 and December 31, 2015, respectively Advances payable Total Current Liabilities Convertible notes payable, non-current portion, net of debt discount of $241,400and $288,832 at June 30, 2016 and December 31, 2015, respectively Accounts payable and accrued expenses, non-current portion Total Liabilities Commitments and contingencies Stockholders' Deficiency: Preferred stock, $0.001 par value; 10,000,000 shares authorized;no shares issued and outstanding at June 30, 2016 and December 31, 2015 - - Common stock, $0.001 par value; 200,000,000 shares authorized;23,929,256 shares issued and outstanding at June 30, 2016 and December 31, 2015 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See Notes to the Condensed Consolidated Financial Statements 1 CELL SOURCE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For The Six Months Ended June 30, June 30, Revenues $
